Citation Nr: 9915067	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for residuals of shell 
fragment wound of the left back.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
May 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for "shell 
fragment wound scars on left back with retained metallic 
foreign body" and assigned a noncompensable rating; the 
veteran has appealed the rating assigned.  The Board remanded 
the appeal to the RO on March 18, 1996, for additional 
evidentiary development and adjudication.  While the case was 
at the RO, the veteran testified at a hearing held on June 
15, 1998.  The appeal has been returned to the Board for 
further appellate review.  

By a rating decision of April 23, 1997, the RO denied the 
veteran's claim for special monthly pension based on a need 
for regular aid and attendance of another person or 
housebound status.  The veteran initiated an appeal of the 
determination but did not perfect his appeal by filing a 
timely substantive appeal (VA Form 9 or equivalent) following 
the issuance of a statement of the case on October 26, 1998.  
Consequently, the matter is not before the Board at the 
present time.  


REMAND

The Board remanded the claim to the RO in order for the 
veteran to undergo an examination that would elicit the 
clinical data required for assignment of the proper rating 
for his service-connected shell fragment wound residuals.  
The Board explained that evaluation of a missile wound under 
the scar codes is insufficient and that consideration of the 
rating under the guidelines set forth in DeLuca v. Brown, 8 
Vet. App 202 (1995) was required.  The Board requested 
additional evidentiary development that included a VA 
examination to obtain the specific and itemized information.  
The RO was instructed to review the examination report 
received to ensure that the requisite information was 
included and to return it as inadequate if necessary.  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the United States Court of 
Veterans Appeals (Court) in the case of Stegall v. West, 
11 Vet. App. 268 (1998), wherein the Court stated the 
following:  

The protracted circumstances of this case 
. . . demonstrate the compelling need to 
hold, as we do, that a remand by this 
Court or the Board confers on the veteran 
or other claimant, as a matter of law, 
the right to compliance with the remand 
orders. . . . It matters not that the 
agencies of original jurisdiction as well 
as those of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution and 
administration of all laws administered 
by the Department and for the control, 
direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, 
the Secretary is by statute both the one 
to whom a veteran may appeal an initial 
denial as a matter of right (38 U.S.C. 
§ 7104(a)), and a party, represented by 
the General Counsel, to every appeal 
before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to ensure 
compliance. . . . .  (Emphasis supplied)

The VA examination conducted in August 1996 did not address 
the specific questions set forth in the Board's remand.  
There is no indication that the RO subsequently made a 
determination as to the adequacy of the report for rating 
purposes.  A supplemental statement of the case was issued in 
December 1996 without further consideration of the appeal by 
a rating board.  The supplemental statement of the case did 
not reflect a broader review of the rating criteria than mere 
application of the scar codes.  There was no reference to 
review of the veteran's potential entitlement to a 
compensable rating under muscle or nerve codes.  The veteran 
was issued a later supplemental statement of the case in 
October 1998 but again the analysis went no deeper than 
application of the scar codes.  

The ruling in Stegall requires that the present appeal be 
remanded to the RO for completion of the actions previously 
specified by the Board.  The Court's decision does not give 
the Board any discretion to consider whether failure to 
obtain the requested information would not prejudice the 
veteran or constitute harmless error.  

Completion of the development previously requested will 
require a reexamination of the veteran in a manner that 
complies with the specifications stated in the remand.  
Thereafter, further RO review of the rating for the wound 
residuals must reflect consideration of the codes for bone, 
muscle and nerve damage to the extent warranted by the 
medical evidence.  The basis for the decision ultimately 
reached will have to be articulated in full in a further 
supplemental statement of the case if the decision is adverse 
to the veteran.  

It is also clear that the veteran is raising the additional 
issue of entitlement to service connection for a back 
disorder related to his service-connected wound residuals.  
This matter is in any event inextricably intertwined with the 
issue of entitlement to a higher rating for the shell 
fragment wound residuals.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991); Kellar v. Brown, 6 Vet. App. 157 
(1994).  The supplemental statements of the case have 
asserted that mechanical low back pain is not related to the 
shell fragment wound residuals and thus not includable in the 
rating, but this conclusion does not represent a full and 
adequate adjudication of the issue.  

Where the evidence does not adequately evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet.App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet.App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate steps 
to obtain any available VA outpatient 
treatment records pertaining to treatment 
of the veteran's service-connected shell 
fragment wound residuals.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for his 
service-connected shell fragment wound 
residuals.  Upon receipt of proper 
authorization, the RO should obtain all 
available documentation from the 
physicians or other medical care 
providers identified by the veteran.  

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to ascertain the 
nature and extent of the service-
connected shell fragment wound residuals.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand and 
the prior remand.  The specific 
information requested in paragraph 2 and 
subparagraphs (a) through (e) on pages 3, 
4 and 5 of the Board's prior remand 
should be recorded by the examiner and 
set forth in full in the examination 
report.  The examiner should be advised 
that if the original injury is found to 
have involved muscle damage, the specific 
Muscle Groups affected must be 
identified.  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1998).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

5.  Thereafter, the claim should be 
reviewed by the RO.  The review should 
include adjudication of the inextricably 
intertwined issue of entitlement to 
service connection for a back disability 
secondary to the shell fragment wound 
residuals.  If the determination is 
adverse to the veteran, the RO should 
furnish proper notification to the 
veteran and advise him of his procedural 
and appellate rights with respect to this 
issue.  In reviewing the rating for the 
shell fragment wound residuals, the RO 
should consider the matter under all 
applicable rating codes and explain the 
decision in full in a supplemental 
statement of the case in the event that 
the benefits sought on appeal are not 
granted in full.  The veteran and his 
representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and ensure 
due process of law.  The Board does not intimate any factual 
or legal conclusions as to the outcome ultimately warranted 
in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



